374 N.W.2d 1 (1985)
220 Neb. 807
STATE of Nebraska, Appellee,
v.
Richard A. LITZENBURG, Appellant.
No. 84-898.
Supreme Court of Nebraska.
September 5, 1985.
R.E. Richards of Richards & Richards, Chappell, for appellant.
A. Eugene Crump, Deputy Atty. Gen., and Terry R. Schaaf, Lincoln, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
This case is a direct appeal in which the only error assigned is that the sentence imposed was excessive. That contention is without merit.
In this case, however, the record discloses plain error in that the trial court at the arraignment failed to advise the defendant of his right against self-incrimination. Such a record will not support a finding that the plea was entered voluntarily and intelligently. State v. Tweedy, 209 Neb. 649, 309 N.W.2d 94 (1981); State v. Branch, 220 Neb. 754, 371 N.W.2d 740 (1985); State v. Wright, 220 Neb. 847, 374 N.W.2d 26 (1985).
Accordingly, the judgment is reversed, defendant's conviction and sentence are vacated, and the cause is remanded to the district court for further proceedings.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.